Exhibit 10.1

EXECUTION VERSION

SEVERANCE AGREEMENT

THIS SEVERANCE AGREEMENT (this “Agreement”) is entered into effective as of
December 7, 2015 between MYERS INDUSTRIES, INC., an Ohio corporation (the
“Company”), and R. DAVID BANYARD (the “Executive”).

RECITAL:

The Company desires to establish certain minimum severance benefits for the
Executive, including the applicable benefits in the event of the Executive’s
termination of employment following a Change in Control.

NOW, THEREFORE, the Company and the Executive agree as follows:

1. CERTAIN DEFINED TERMS. In addition to terms defined elsewhere herein, the
following terms have the following meanings when used in this Agreement with
initial capital letters:

(a) “Annual Bonus” means the annual cash bonus payable to the Executive pursuant
to a formal or informal bonus plan or individual bonus arrangement; provided
that the Annual Bonus shall not include any long-term cash award under the
Company’s Performance Bonus Plan.

(b) “Base Salary” means the Executive’s annual base salary rate as in effect
from time to time.

(c) “Board” means the Board of Directors of the Company.

(d) “Cause” means:

(i) commission by the Executive (evidenced by a conviction or written, voluntary
and freely given confession) of a criminal act constituting a felony involving
fraud or moral turpitude;

(ii) commission by the Executive of a material breach or material default of any
of the Executive’s agreements or obligations under any provision of this
Agreement, which is not substantially cured in all material respects within
thirty (30) days after the Board gives written notice thereof to the Executive;
or

(iii) commission by the Executive, when carrying out the Executive’s Duties
under this Agreement, of acts or the omission of any act, which both
(A) constitutes gross negligence or willful misconduct and (B) results in
material economic harm to the Company or has a materially adverse effect on the
Company’s operations, properties or business relationships.



--------------------------------------------------------------------------------

(e) “Change in Control” means a change in control of the Company of a nature
that would be required to be reported in response to Item 6(e) of Schedule 14A
of Regulation 14A promulgated under the Exchange Act as in effect on the date of
this Agreement, whether or not the Company is then subject to such reporting
requirement; provided that, without limitation, a Change in Control shall be
deemed to have occurred if:

  (i) any “person” (as defined in Sections 13(d) and 14(d) of the Exchange Act)
becomes the “beneficial owner” (as defined in Rule 13d-3 under the Exchange
Act), directly or indirectly, of securities of the Company representing thirty
percent (30%) or more of the combined voting power of the Company’s then
outstanding securities; provided that a Change in Control shall not be deemed to
occur under this clause (i) by reason of the acquisition of securities by the
Company or an employee benefit plan (or any trust funding such a plan)
maintained by the Company;

  (ii) during any period of one (1) year there shall cease to be a majority of
the Board comprised of “Continuing Directors” as hereinafter defined; or

  (iii) there occurs (A) a merger or consolidation of the Company with any other
corporation, other than a merger or consolidation which would result in the
voting securities of the Company outstanding immediately prior thereto
continuing to represent (either by remaining outstanding or by being converted
into voting securities of the surviving entity) more than eighty percent
(80%) of the combined voting power of the voting securities of the Company or
such surviving entity outstanding immediately after such merger or
consolidation, or (B) the approval by the stockholders of the Company of a plan
of complete liquidation of the Company, or (C) the sale or disposition by the
Company of more than fifty percent (50%) of the Company’s assets. For purposes
of this Subsection 1(e)(iii), a sale of more than fifty percent (50%) of the
Company’s assets includes a sale of more than fifty percent (50%) of the
aggregate value of the assets of the Company and its subsidiaries or the sale of
stock of one or more of the Company’s subsidiaries with an aggregate value in
excess of fifty percent (50%) of the aggregate value of the Company and its
subsidiaries or any combination of methods by which more than fifty percent
(50%) of the aggregate value of the Company and its subsidiaries is sold.

  (iv) For purposes of this Agreement, a “Change in Control” will be deemed to
occur:

(A) on the day on which a thirty percent (30%) or greater ownership interest
described in Subsection 1(e)(i) is acquired, provided that a subsequent increase
in such ownership interest after it first equals or exceeds thirty percent
(30%) shall not be deemed a separate Change in Control;

(B) on the day on which “Continuing Directors”, as hereinafter defined, cease to
be a majority of the Board as described in Subsection 1(e)(ii);

(C) on the day of a merger, consolidation or sale of assets as described in
Subsection 1(e)(iii); or

(D) on the day of the approval of a plan of complete liquidation as described in
Subsection 1(e)(iii).

 

2



--------------------------------------------------------------------------------

(v) For purposes of this Subsection 1(e), the words “Continuing Directors” mean
individuals who at the beginning of any period (not including any period prior
to the date of this Agreement) of one (1) year constitute the Board and any new
Director(s) whose election by the Board or nomination for election by the
Company’s stockholders was approved by a vote of at least a majority of the
Directors then still in office who either were Directors at the beginning of the
period or whose election or nomination for election was previously so approved.

(f) “Code” means the Internal Revenue Code of 1986, as amended.

(g) “Compensation Committee” means the Compensation Committee of the Board or
its successor.

(h) “Director” means a member of the Board.

(i) “Disability” means a physical or mental incapacity that prevents the
Executive from performing his duties for a total of one hundred eighty
(180) days in any twenty four (24) month period.

(j) “Duties” means the duties and responsibility customarily required of the
highest ranking executive officer of a major corporation or such additional
duties as may be assigned from time to time to the Executive by the Board which
are consistent with the position of President and Chief Executive Officer.

(k) “Effective Date” means December 7, 2015.

(l) “Exchange Act” means the Securities Exchange Act of 1934, as amended.

(m) “Good Reason” means the occurrence of one or more of the following
conditions arising without the consent of the Executive:

(i) a material diminution in the Executive’s annual Base Salary or a material
diminution in the Executive’s aggregate compensation package, in either case,
below the level in effect on the Effective Date; provided, however, that for
purposes of this Section 1(m)(i) a material diminution will not be deemed to
have occurred (A) solely because of changes to the allocation among compensation
components such as the Long-Term Incentive Plan, Annual Bonus, Base Salary, or
other cash or equity awards, or (B) from the failure to achieve applicable
performance targets under a performance based plan or program;

(ii) a reduction or series of reductions in the aggregate value of the life
insurance, accidental death, long term disability, short term disability,
medical, dental and vision benefits and expense reimbursement policy available
to the Executive as of the Effective Date which, in the aggregate is material;

(iii) a material diminution in the Executive’s Duties;

(iv) a requirement that the Executive report to anyone other than the Board;

 

3



--------------------------------------------------------------------------------

(v) a material change in the geographic location at which the Executive must
perform his Duties;

(vi) any other action or inaction that constitutes a material breach by the
Company of this Agreement or any other agreements under which the Executive
provides services to the Company (specifically including a failure of the
purchaser in a Change in Control transaction, to assume this Agreement in
accordance with Section 12 hereof).

In order for a condition to constitute a Good Reason, the Executive must provide
written notification to the Company of the existence of the condition within
forty-five (45) days of the initial existence of the condition (or within
forty-five (45) days following the Executive actually becoming aware of such
condition, if later), upon the notice of which the Company shall have a period
of thirty (30) days during which it may remedy the condition. Furthermore, to
constitute a Good Reason, the Executive must voluntarily terminate employment
with the Company within one hundred eighty (180) days following the initial
existence of the condition (or within one hundred eighty (180) days following
the Executive actually becoming aware of such condition, if later), but in no
event later than February 13 of the year following the date of the initial
existence of the condition or, if later, the date the Executive becomes aware of
the condition.

(n) “Term” means the period commencing on the Effective Date and ending on the
earlier of: (i) the Termination Date; or (ii) the Executive’s death or
Disability.

(o) “Termination Date” means the date on which the Executive’s employment is
terminated (the effective date of which will be the date of termination).

2. SEVERANCE COMPENSATION.

(a) If the Executive’s employment is terminated by the Company other than for
Cause or is terminated by the Executive for Good Reason, including following a
Change in Control, then the following severance provisions shall apply:

  (i) provide the following benefits:

(A) for the applicable period under Code Section 4980B (the “COBRA Period”)
following the Termination Date, coverage under the Company’s group medical and
dental plans (the “Health Care Plans”) all at the levels being provided to the
Executive immediately prior to the Termination Date, or if any of such benefits
have decreased during the one year period ending on the Termination Date, at the
highest level in effect during such one year period and the Company shall pay
the entire cost of the premiums for such continued medical coverage;

(B) for the one year period commencing on the Termination Date, pay for
executive outplacement services for the Executive from a nationally recognized
executive outplacement firm at the level provided for the most senior
executives;

 

4



--------------------------------------------------------------------------------

(C) pay to the Executive within thirty (30) days following the Termination Date
a single sum payment in an amount equal to two (2) times his annual Base Salary
in effect on the Termination Date (or if such annual Base Salary has decreased
during the one year period ending on the Termination Date, at the highest rate
in effect during such period);

(D) pay to the Executive within thirty (30) days following the Termination Date
a single sum payment in an amount equal to two (2) times his Annual Bonus at the
Target level in effect during the prior two (2) year period plus the pro rata
portion of the Target Bonus for the period commencing on the first day of the
fiscal year in which the employment of the Executive is terminated and ending on
the Termination Date;

(E) for a period of two (2) years, beginning with the month following the
Termination Date, provide an automobile allowance not to exceed one hundred ten
percent (110%) of the automobile allowance paid to the Executive in the calendar
year preceding the year of his termination of employment for the purpose of
paying expenses related to the cost of acquisition, maintenance, fuel and
liability insurance associated with the Executive’s automobile (the “Automobile
Allowance”);

(F) for a period of two (2) years, beginning with the month following the
Termination Date, provide long term disability coverage, including long term
disability protection under policies that are the same or substantially similar
to those in effect as of the date hereof (the “Disability Coverage”);

(G) for a period of two (2) years, beginning with the month following the
Termination Date, provide life insurance protection under policies that are the
same or substantially similar to those in effect as of the date hereof (the
“Life Insurance Coverage”); and

(H) For a period of six (6) months commencing from the last day of the COBRA
Period, provide coverage or reimburse Executive for the cost of coverage under
the Health Care Plans (the “Health Care Coverage”). To be clear, the Company
shall pay the entire cost of the premiums for such continued medical coverage.

  (ii) With respect to Subsection 2(a)(i)(E), the Automobile Allowance provided
to the Executive during any calendar year during the Term will not affect the
Automobile Allowance payable to him in any other calendar year. With respect to
Subsection 2(a)(i)(F), the Disability Coverage provided to the Executive during
any calendar year during the Term will not affect the Disability Coverage
provided to him in any other calendar year. The Executive’s right to receive the
Disability Coverage is not subject to liquidation or exchange for any other
benefit, whether under this Agreement or otherwise. With respect to Subsection
2(a)(i)(G), the Life Insurance Coverage provided to the Executive during any
calendar year during the Term will not affect the Life Insurance Coverage
provided to him in any other calendar year. The Executive’s right to

 

5



--------------------------------------------------------------------------------

receive the Life Insurance Coverage is not subject to liquidation or exchange
for any other benefit, whether under this Agreement or otherwise. With respect
to Subsection 2(a)(i)(H), the Health Care Coverage provided to the Executive
during any calendar year during the Term will not affect the Health Care
Coverage provided to him in any other calendar year. The Executive’s right to
receive the Health Care Coverage is not subject to liquidation or exchange for
any other benefit, whether under this Agreement or otherwise. Notwithstanding
the foregoing, Executive shall be entitled to receive the same Disability
Coverage, Life Insurance Coverage and Health Care Coverage as is made available
to Company employees generally.

(b) If the Executive’s employment with the Company is terminated by reason of
the Executive’s death or Disability during the Term, the Executive or his
surviving spouse shall be entitled to receive (i) the Base Salary and Annual
Bonus accrued and unpaid to the date of death or Disability, (ii) any amounts
payable under any employee benefit plan of the Company in accordance with the
terms of such plan, and (iii) if the Executive and/or his surviving spouse and
dependents properly elect continued medical coverage in accordance with Code
Section 4980B (“COBRA”), the Company shall pay the entire cost of the premiums
for such continued medical coverage (the “Medical Coverage”) for the longer of
(A) the maximum required period of coverage under Code Section 4980B(f) or
(B) twenty-four (24) months, provided, however, that such Medical Coverage
provided to the Executive in any calendar year during such period will not
affect the Medical Coverage provided to him in any other calendar year and the
Executive’s right to receive the Medical Coverage is not subject to liquidation
or exchange for any other benefit, whether under this Agreement or otherwise.

(c) If the Executive’s employment hereunder is terminated:

(i) by reason of the Executive’s death or Disability; or

(ii) by the Company other than for Cause or by the Executive for Good Reason;

The Executive will become immediately and fully vested in all outstanding stock
options, restricted stock, restricted stock units or similar awards under the
Company’s Long-Term Incentive Plan or any successor or replacement equity plan
and any such award or options shall be then and thereafter fully exercisable
until the termination of such award or options pursuant to their terms.

(d) If the Executive’s employment hereunder is terminated by the Company for
Cause or terminated by the Executive other than for Good Reason, then no further
compensation or benefits will be provided to the Executive by the Company under
this Agreement following the Termination Date other than payment of compensation
earned prior to the Termination Date but not yet paid.

(e) Notwithstanding anything contained in this Agreement to the contrary, if the
Executive breaches any of the Executive’s obligations under Sections 6 or 7
hereof, and such breach is not substantially cured in all material respects
within thirty (30) days after the Board gives written notice thereof to the
Executive, no further severance payments or other benefits will be payable to
the Executive under this Section 2.

 

6



--------------------------------------------------------------------------------

3. TERMINATION FOLLOWING A CHANGE IN CONTROL. At any time within the one hundred
eighty (180) days following a Change in Control, but in no event later than
February 13 of the year following the date of the Change in Control, if the
Executive is terminated by the Company without Cause, the Executive’s employment
is terminated by him for Good Reason, or this Agreement is not assumed or
replaced with a substituted award or right having substantially equivalent
economic value and substantially equivalent or better terms and conditions by an
assignee or transferee that is the successor to all or substantially all of the
assets of the Company pursuant to Section 12 hereof then in addition to the
payments and benefits outlined in Section 2 hereof the Executive will also be
entitled to the following benefits:

(a) The Executive will become fully vested in all outstanding stock options,
restricted stock, restricted stock units or similar awards, but only to the
extent not previously forfeited or terminated.

(b) The Executive will have available the expenses of enforcement provided in
Section 4 hereof. For the avoidance of doubt, this specific reference to the
availability of expenses of enforcement in the event of a Change in Control
shall not be interpreted to limit the availability of expenses of enforcement in
other circumstances.

4. EXPENSES OF ENFORCEMENT. The Executive shall not be required to incur the
expenses associated with the enforcement of the Executive’s rights under this
Agreement by litigation or other legal action. Therefore, the Company shall pay,
or cause to be paid, on a current basis, reasonable attorney fees and expenses
incurred by the Executive to enforce the provisions of this Agreement. The
Executive shall be required to repay any such amounts to the Company to the
extent that a court of competent jurisdiction issues a final and non-appealable
order setting forth the determination that the claims of the Executive were
frivolous.

5. WITHHOLDING OF TAXES. The Company may withhold from any amounts payable under
this Agreement all federal, state, city, or other taxes as the Company is
required to withhold pursuant to any applicable law, regulation or ruling.

6. CONFIDENTIAL INFORMATION. The Executive agrees that the Executive will not,
during the Term or at any time thereafter, either directly or indirectly,
disclose or make known to any other person, firm, or corporation any
confidential information, trade secret or proprietary information of the Company
in violation of that certain Non Competition and Non Disclosure Agreement
between the Company and the Executive dated December 7, 2015 (the “Non
Competition and Non Disclosure Agreement”).

7. NON-COMPETITION. Pursuant to the Non Competition and Non Disclosure
Agreement, the Executive hereby acknowledges and reaffirms that, during the
Term, and for two (2) years thereafter, the Executive shall not compete with the
Company as more fully set forth in the Non Competition and Non Disclosure
Agreement.

8. ARBITRATION. The following arbitration rules shall apply to this Agreement:

(a) In the event that the Executive’s employment shall be terminated by the
Company during the Term or the Company shall withhold payments or provision of
benefits because the Executive is alleged to be engaged in activities prohibited
by Section 6 or 7 hereof or

 

7



--------------------------------------------------------------------------------

for any other reason, the Executive shall have the right, in addition to all
other rights and remedies provided by law, at his election either to seek
arbitration in the metropolitan area of Akron, Ohio, under the Commercial
Arbitration Rules of the American Arbitration Association by serving a notice to
arbitrate upon the Company or to institute a judicial proceeding, in either case
within one hundred and twenty (120) days after having received notice of
termination of his employment.

(b) Without limiting the generality of Subsection 8(a), this Subsection 8(b)
shall apply to termination asserted to be for “Cause” or for “Good Reason”. In
the event that (i) the Company terminates the Executive’s employment for Cause,
or (ii) the Executive resigns his employment for Good Reason, the Company and
the Executive each shall have thirty (30) days to demand of the American
Arbitration Association in writing (with a copy to the other party hereto) that
arbitration be commenced to determine whether Cause or Good Reason, as the case
may be, existed with respect to such termination or resignation. The parties
hereto shall have thirty (30) days from the date of such written request to
select such third party arbitrator. Upon the expiration of such thirty (30) day
period, the parties hereto shall have an additional thirty (30) days in which to
present to such third party arbitrator such arguments, evidence or other
material (oral or written) as may be permitted and in accordance with such
procedures as may be established by such third party arbitrator. The third party
arbitrator shall furnish a written summary of his findings to the parties hereto
not later than thirty (30) days following the last day on which the parties were
entitled to present arguments, evidence or other material to the third party
arbitrator.

During the period of resolution of a dispute under this Subsection 8(b), the
Executive shall receive no compensation by the Company (other than payment by
the Company of premiums due before or during such period on any insurance
coverage applicable to the Executive hereunder) and the Executive shall have no
duties for the Company. If the arbitrator determines that the Company did not
have Cause to terminate the Executive’s employment or that the Executive had
Good Reason to resign his employment, as the case may be, the Company shall
promptly pay the Executive in a lump sum any compensation to which the Executive
would have been entitled, for the period commencing with the date of the
Executive’s termination or resignation and ending on the date of such
determination, had his employment not been terminated or had he not resigned.

9. EMPLOYMENT AT WILL. The parties hereto acknowledge and confirm that the
Executive’s employment by the Company is employment-at-will, and is subject to
termination by the Executive or by the Company at any time with Cause or without
Cause. With this Agreement, the parties hereto do not intend to create, and have
not created, a contract of employment, express or implied, between the Executive
and the Company. The Executive acknowledges that such employment-at-will status
cannot be modified except in a specific writing that has been authorized or
ratified by the Board.

 

8



--------------------------------------------------------------------------------

10. EMPLOYMENT ACTIONS. This Agreement is not intended to create, and will not
be construed as creating, an express or implied contract of employment. Nothing
contained herein will prevent the Company at any time from terminating the
Executive’s right and obligation to perform services to the Company or prevent
the Company from removing the Executive from any position which the Executive
holds with the Company, provided, however, that no such action shall affect the
obligation of the Company to make payments and provide benefits if and to the
extent required under this Agreement. The payments and benefits provided in this
Agreement will be full and complete liquidated damages for any such employment
action taken by the Company.

11. NOTICES. For purposes of this Agreement, all communications provided for
herein shall be in writing and shall be deemed to have been duly given when hand
delivered or mailed by United States Express mail, postage prepaid, addressed as
follows:

 

  (a) If the notice is to the Company:

Myers Industries, Inc.

1293 South Main Street

Akron, OH 44301

Attn: Chairman of the Compensation Committee

With a Copy to:

Benesch, Friedlander, Coplan & Aronoff, LLP

200 Public Square, Suite #2300

Cleveland, OH 44114-2378

Attn: Megan L. Mehalko, Esq.

 

  (b) If the notice is to the Executive:

R. David Banyard

5151 Jungle Plum Road

Sarasota, FL 34242

With a Copy to:

Email: dave.banyard@gmail.com

or to such other address as either party hereto may have furnished to the other
in writing and in accordance herewith; except that notices of change of address
shall be effective only upon receipt.

12. ASSIGNMENT; BINDING EFFECT. This Agreement shall be binding upon and inure
to the benefit of the parties to this Agreement and their respective successors,
heirs (in the case of the Executive) and permitted assigns. No rights or
obligations of the Company under this Agreement may be assigned or transferred
by the Company except that such rights or obligations may be assigned or
transferred in connection with the sale or transfer of all or substantially all
of

 

9



--------------------------------------------------------------------------------

the assets of the Company, provided that the assignee or transferee is the
successor to all or substantially all of the assets of the Company and such
assignee or transferee expressly assumes the liabilities, obligations and duties
of the Company, as contained in this Agreement, either contractually or as a
matter of law. The Company further agrees that, in the event of a sale or
transfer of assets as described in the preceding sentence, it shall be a
condition precedent to the consummation of any such transaction that the
assignee or transferee expressly assumes the liabilities, obligations and duties
of the Company hereunder. No rights or obligations of the Executive under this
Agreement may be assigned or transferred by the Executive other than the
Executive’s rights to compensation and benefits, which may be transferred only
by will or operation of law, except as provided in this Section 12.

The Executive shall be entitled, to the extent permitted under any applicable
law, to select and change a beneficiary or beneficiaries to receive any
compensation or benefits payable hereunder following the Executive’s death by
giving the Company written notice thereof. In the absence of such a selection,
any compensation or benefit payable under this Agreement following the death of
the Executive shall be payable to the Executive’s spouse, or if such spouse
shall not survive the Executive, to the Executive’s estate. In the event of the
Executive’s death or a judicial determination of the Executive’s incompetence,
reference in this Agreement to the Executive shall be deemed, where appropriate,
to refer to the Executive’s beneficiary, estate or other legal representative.

13. INVALID PROVISIONS. Any provision of this Agreement that is prohibited or
unenforceable shall be ineffective to the extent, but only to the extent, of
such prohibition or unenforceability without invalidating the remaining portions
hereof and such remaining portions of this Agreement shall continue to be in
full force and effect. In the event that any provision of this Agreement shall
be determined to be invalid or unenforceable, the parties hereto will negotiate
in good faith to replace such provision with another provision that will be
valid or enforceable and that is as close as practicable to the provisions held
invalid or unenforceable.

14. ALTERNATIVE SATISFACTION OF COMPANY’S OBLIGATIONS. In the event this
Agreement provides for payments or benefits to or on behalf of the Executive
which cannot be provided under the Company’s benefit plans, policies or
arrangements either because such plans, policies or arrangements no longer exist
or no longer provide such benefits or because provision of such benefits to the
Executive would adversely affect the tax qualified or tax advantaged status of
such plans, policies or arrangements for the Executive or other participants
therein, the Company may provide the Executive with an “Alternative Benefit”, as
defined in this Section 14, in lieu thereof. The Alternative Benefit is a
benefit or payment which places the Executive and the Executive’s dependents or
beneficiaries, as the case may be, in at least as good of an economic position
as if the benefit promised by this Agreement (a) were provided exactly as called
for by this Agreement, and (b) had the favorable economic, tax and legal
characteristics customary for plans, policies or arrangements of that type.
Furthermore, if such adverse consequence would affect the Executive or the
Executive’s dependents, the Executive shall have the right to require that the
Company provide such an Alternative Benefit. Notwithstanding the foregoing, if
provision of an alternative benefit would constitute a violation of Internal
Revenue Code Section 409A, the Parties will be left to their legal remedies.

 

10



--------------------------------------------------------------------------------

15. ENTIRE AGREEMENT, MODIFICATION. Subject to the provisions of Section 16
hereof, this Agreement contains the entire agreement between the parties hereto
with respect to the employment of the Executive by the Company and supersedes
all prior and contemporaneous agreements, representations, and understandings of
the parties hereto, whether oral or written. No modification, amendment, or
waiver of any of the provisions of this Agreement shall be effective unless in
writing, specifically referring hereto, and signed by both parties hereto.

16. NON-EXCLUSIVITY OF RIGHTS. Notwithstanding the foregoing provisions of
Section 15, nothing in this Agreement shall prevent or limit the Executive’s
continuing or future participation in any benefit, bonus, incentive or other
plan, program, policy or practice provided by the Company for its executive
officers, nor shall anything herein limit or otherwise affect such rights as the
Executive has or may have under any stock option, restricted stock or other
agreements with the Company or any of its subsidiaries. Amounts which the
Executive or the Executive’s dependents or beneficiaries, as the case may be,
are otherwise entitled to receive under any such plan, policy, practice or
program shall not be reduced by this Agreement unless specifically provided.

17. WAIVER OF BREACH. The failure at any time to enforce any of the provisions
of this Agreement or to require performance by the other party hereto of any of
the provisions of this Agreement shall in no way be construed to be a waiver of
such provisions or to affect either the validity of this Agreement or any part
of this Agreement or the right of either party hereto thereafter to enforce each
and every provision of this Agreement in accordance with the terms of this
Agreement.

18. GOVERNING LAW. This Agreement has been made in, and shall be governed and
construed in accordance with the laws of, the State of Ohio. The parties hereto
agree that this Agreement is not an “employee benefit plan” or part of an
“employee benefit plan” which is subject to the provisions of the Employee
Retirement Income Security Act of 1974, as amended.

19. REPRESENTATION. The Company represents and warrants that it is fully
authorized and empowered to enter into this Agreement and that the performance
of its obligations under this Agreement will not violate any agreement between
it and any other person, firm or organization.

20. SUBSIDIARIES AND AFFILIATES. Notwithstanding any contrary provision of this
Agreement, to the extent it does not adversely affect the Executive, the Company
may provide the compensation and benefits to which the Executive is entitled
hereunder through one or more subsidiaries or affiliates.

21. NO MITIGATION OR OFFSET. In the event of any termination of employment, the
Executive shall be under no obligation to seek other employment. Amounts due the
Executive under this Agreement shall not be offset by any remuneration
attributable to any subsequent employment he may obtain.

 

11



--------------------------------------------------------------------------------

22. COMPLIANCE WITH SECTION 409A OF THE CODE. Certain payments contemplated by
this Agreement may be “deferred compensation” for purposes of Section 409A of
the Code. Accordingly, the following provisions shall be in effect for purposes
of avoiding or mitigating any adverse tax consequences to the Executive under
Section 409A:

(a) A termination of employment will not be deemed to have occurred for purposes
of any provision of this Agreement providing for the payment of any amounts or
benefits upon or following a termination of employment unless such termination
is also a “separation from service” within the meaning of Code Section 409A, for
purposes of any such provision of this Agreement, references herein to
“termination”, “termination of employment” or similar terms will mean
“separation from service”.

(b) The intent of the parties hereto is that payments and benefits under this
Agreement comply with or be exempt from Code Section 409A and the regulations
and guidance promulgated thereunder and, accordingly, to the maximum extent
permitted, this Agreement will be interpreted to be in compliance therewith or
exempt therefrom. In no event whatsoever will the Company be liable for any
additional tax, interest or penalty that may be imposed on the Executive by Code
Section 409A or damages for failing to comply with Code Section 409A.

(c) To the extent any provisions of this Agreement would otherwise contravene
one or more requirements or limitations of Code Section 409A, then the Company
and the Executive may, within any applicable time period provided under the
Treasury Regulations issued under Code Section 409A, effect through mutual
agreement the appropriate amendments to those provisions which are necessary in
order to bring the provisions of this Agreement into compliance with Code
Section 409A, provided such amendments shall not reduce the dollar amount of any
such item of deferred compensation or adversely affect the vesting provisions
applicable to such item or otherwise reduce the present value of that item. If
any legislation is enacted during the term of this Agreement which imposes a
dollar limit on deferred compensation, then the Executive will cooperate with
the Company in restructuring any items of compensation under this Agreement that
are deemed to be deferred compensation subject to such limitation, provided such
restructuring shall not reduce the dollar amount of any such item or adversely
affect the vesting provisions applicable to such item or otherwise reduce the
present value of that item.

(d) Notwithstanding any provision to the contrary in this Agreement, if (i) the
Company, in its good faith discretion, determines that any payments or benefits
described in this Agreement would constitute non-exempt deferred compensation
for purposes of Section 409A of the Code, and (ii) the Executive is a “specified
employee” (within the meaning of Section 409A of the Code and the Treasury
Regulations thereunder) at the time of his termination of employment, then such
payments or benefits shall not be made or paid to the Executive prior to the
earlier of (A) the expiration of the six (6) month period measured from the date
of such “separation from service” or (B) the date of his death (the “Delay
Period”). Upon the expiration of the Delay Period, all payments deferred
pursuant to this Subsection 22(d) shall be paid in a lump sum to the Executive,
and any remaining payments due under this Agreement shall be paid in accordance
with the normal payment dates specified for them herein.

(e) For purposes of Code Section 409A, the Executive’s right to receive any
installment payment pursuant to this Agreement will be treated as a right to
receive a series of separate and distinct payments.

 

12



--------------------------------------------------------------------------------

(f) Whenever a payment under this Agreement specifies a payment period with
reference to a number of days (e.g., “payment will be made within thirty
(30) days following the Termination Date”), the actual date of payment within
the specified period will be determined solely by the Company.

(g) Notwithstanding any other provision herein to the contrary, in no event will
any payment that constitutes non-exempt deferred compensation subject to Code
Section 409A, as determined in good faith by the Company, be subject to offset,
counterclaim, or recoupment by any other amount payable to the Executive unless
otherwise permitted by Code Section 409A.

(h) To the extent that reimbursements or other in-kind benefits under this
Agreement constitute non-exempt deferred compensation for purposes of Code
Section 409A, (i) all expenses or other reimbursements hereunder shall be made
on or prior to the last day of the taxable year following the taxable year in
which such expenses were incurred by the Executive, (ii) any right to such
reimbursement or in-kind benefits shall not be subject to liquidation or
exchange for another benefit, and (iii) no such reimbursement, expenses eligible
for reimbursement, or in-kind benefits provided in any taxable year shall in any
way affect the expenses eligible for reimbursement, or in-kind benefits to be
provided, in any other taxable year.

[Remainder of the page intentionally left blank, signature page follows]

 

13



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be duly
executed and delivered as of the date first above written.

 

MYERS INDUSTRIES, INC.

(the “Company”)

 

/s/ Sarah R. Coffin

By:

 

Sarah R. Coffin

Its:   Chairman of the Compensation Committee

 

/s/ R. David Banyard

R. DAVID BANYARD

(the “Executive”)

[Signature page to Severance Agreement]

 

14